DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-14, 16-21, and 23-30 have been considered but are moot do to the new basis for rejection necessitated by amendments to the claims.
Newly added claims 31-33 are addressed in detail below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, 14, 17-19, 21, 24, 26, 28-29, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia et al., Enhancements on Multi-TRP/Panel Transmission, 3GPP TSG RAN WG1 Meeting #95, R1-1813489, Spokane, USA, November 12-16, 2018 [“Nokia”; cited in IDS of 06/08/2020] in view of Vilaipornsawai et al. (US 2020/0015200) [“Vilaipornsawai”] in view of Tsai et al. (US 2020/0153581) [“Tsai”].
Regarding claim 1, Nokia teaches a method of wireless communication performed by a user equipment (UE), comprising: 
receiving, via a first downlink control channel (PDCCH), a first downlink control information (DCI) communication for scheduling a first physical downlink shared channel (PDSCH) associated with at least a first transmit receive point (TRP) [Nokia p. 8, sec. 4.3: multi-PDCCH for multi-TRP transmissions wherein each PDCCH schedules its own PDSCH; see Fig. 5: TRP 1 sends PDCCH 1 scheduling PDSCH 1; p. 8, sec. 4.3: each separate PDSCH scheduled by separate DCI (here, the DCI is received in PDCCH)];
receiving, via a second PDCCH, a second DCI communication for scheduling a second PDSCH associated with a second TRP [Nokia p. 8, sec. 4.3: multi-PDCCH for multi-TRP transmissions wherein each PDCCH schedules its own PDSCH; see Fig. 5:1TRP 2 sends PDCCH 2 scheduling PDSCH 2; p. 8, sec. 4.3: each separate PDSCH scheduled by separate DCI (here, the DCI is received in PDCCH)],
wherein the first PDCCH and the second PDCCH are configured for multi-TRP scheduling [Nokia p. 8, sec. 4.3: multiple PDCCH based multi-TRP transmissions wherein independent resource allocation (i.e. scheduling) at TRP is possible].

However, in a similar field of endeavor, Vilaipornsawai teaches wherein the first DCI communication and the second DCI communication each indicate, in a transmission configuration indication (TCI) field, a quantity of TCI states [Vilaipornsawai ¶ 0118: when including the TCI states in the DCI, additional bits may be used in the DCI to accommodate the additional TCI state indications that are not present in existing DCI formats… An example of modifying the tci-PresentInDCI parameter may include indicating in the DCI a number of configured TCI states in the form [n0, n1, n2, n4], where n0, n1, n2, n4 indicate there are zero, one, two or four TCI states, respectively].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting multiple DCI associated with different TRPs for the scheduling of PDSCH as taught by Nokia with the method of using DCI to indicate the number of TCI states as taught by Vilaipornsawai.  The motivation to do so would be to provide an improved method of supporting multiple PDSCH repetitions received from multiple TRPs or multiple beams [Vilaipornsawai ¶ 0007].
However, Nokia in view of Vilaipornsawai does not explicitly disclose receiving downlink communications based at least in part on the first DCI communication and the second DCI communication.
[Tsai ¶ 0036, Fig, 5: UE 503 receives control information DCI #1 511 and data #1 512 from gNB 501 and receives DL DCI #2 521 and data #2 522 from gNB 502 and DCI is used to receive data from respective gNBs].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting multiple DCI associated with different TRPs for the scheduling of PDSCH as taught by Nokia with the method of receiving data from individual TRPs based on DCI associated with the respective TRPs as taught by Tsai.  The motivation to do so would be to provide coordination between TRPs of a network to achieve higher data rate and higher spectral efficiency gains [Tsai ¶ 0003].
Regarding claim 3, Nokia in view of Vilaipornsawai in view of Tsai teaches the method of claim 1, however, Nokia does not explicitly disclose wherein the quantity of TCI states is two for one or both of the TCI fields in the first DCI and the second DCI; and wherein the TCI states indicated by the TCI fields of the first DCI and the second DCI are a same TCl state or different TCI states.
However, Vilaipornsawai teaches wherein the quantity of TCI states is two for one or both of the TCI fields in the first DCI and the second DCI; and wherein the TCI states indicated by the TCI fields of the first DCI and the second DCI are a same TCl state or different TCI states [Vilaipornsawai ¶ 0118: TCI may be n2, i.e., two TCI states.  Here, it would be obvious that as TCI states that may be selected as 0, 1, 2, or 4, any combination of these quantities could be signaled in a DCI, therefore, a first DCI with TCI quantity of 2 and a second DCI with TCI quantity of 2 is contemplated by Vilaipornsawai].
The motivation to combine these references is illustrated in the rejection of claim 1 above.  
Regarding claim 4, Nokia in view of Vilaipornsawai in view of Tsai teaches the method of claim 3, wherein the first PDSCH and the second PDSCH are non-overlapping, completely overlapping, or partially overlapping PDSCHs [Nokia p. 8, sec. 4.3: multi-PDCCH for multi-TRP transmissions wherein each PDCCH schedules its own PDSCH; see Fig. 5:1TRP 2 sends PDCCH 2 scheduling PDSCH 2 (here the PDSCH would inherently be one of non-overlapping, completely overlapping, or partially overlapping].
Regarding claim 6, Nokia in view of Vilaipornsawai in view of Tsai teaches the method of claim 1, wherein at least one of the first DCI communication and the second DCI [Nokia p. 9, para. 2: a NR-PDCCH transmitted from each TRP is used to schedule an NR-PDSCH from a different TRP] communication indicates one of a plurality of demodulation reference signal (DMRS) port groups corresponding to a plurality of TCI states [Nokia p. 8, para. 2: it is useful to allow different numbers of layers to be transmitted from the different TRPs in a multi-TRP transmission. The multiple layers transmitted from each TRP may correspond to a DMRS port group. When the same total number of Layers transmitted, more than one port grouping would need to be supported by the TCI states, where the TCI state indicates the QCL'ed port groups for two TRPs. For example, transmission of 6 layers would be possible with the port groupings (3,3) and (4,2) each corresponding to a different TCI state].
Regarding claim 7, Nokia in view of Vilaipornsawai in view of Tsai teaches the method of claim 6, wherein a first DMRS port group, of the plurality of DMRS port groups, corresponds to a first TCI state of the plurality of TCI states; wherein a second DMRS port group, of the plurality of DMRS port groups, corresponds to a second TCI state of the plurality of TCI states; and wherein the first TCI state and the second TCI state are different TCI states [Nokia p. 8, para. 2: The multiple layers transmitted from each TRP may correspond to a DMRS port group (i.e. first DCI corresponds to first TCI, second DCI corresponds to second DCI). When the same total number of Layers transmitted, more than one port grouping would need to be supported by the TCI states, where the TCI state indicates the QCL'ed port groups for two TRPs. For example, transmission of 6 layers would be possible with the port groupings (3,3) and (4,2) each corresponding to a different TCI state].
Regarding claim 8, Nokia in view of Vilaipornsawai in view of Tsai teaches the method of claim 1, wherein the first DCI communication and the second DCI communication each indicate [Nokia p. 8, sec. 4.3: multi-PDCCH for multi-TRP transmissions wherein each PDCCH schedules its own PDSCH; see Fig. 5: TRP 1 sends PDCCH 1 scheduling PDSCH 1; p. 8, sec. 4.3: each separate PDSCH scheduled by separate DCI (i.e. a first TRP sends first DCI and second TRP sends second DCI]: 
a first demodulation reference signal (DMRS) port group associated with a first set of downlink transmission layers that is transmitted by the first TRP, and a second [Nokia p. 8, para. 2: The multiple layers transmitted from each TRP may correspond to a DMRS port group (i.e. first DCI corresponds to first TCI, second DCI corresponds to second DCI). When the same total number of Layers transmitted, more than one port grouping would need to be supported by the TCI states, where the TCI state indicates the QCL'ed port groups for two TRPs. For example, transmission of 6 layers would be possible with the port groupings (3,3) and (4,2) each corresponding to a different TCI state].
Regarding claim 9, Nokia in view of Vilaipornsawai in view of Tsai teaches the method of claim 1, wherein the first DCI communication indicates: a first demodulation reference signal (DMRS) port group associated with a first set of downlink transmission layers that are transmitted by the first TRP, and wherein the second DCI communication indicates: a second DMRS port group associated with a second set of downlink transmission layers that is transmitted by the second TRP, and a third DMRS port group associated with a third set of downlink transmission layers that is transmitted by a third TRP [Nokia p. 8, sec. 4.3: each TRP may send its own DCI with associated TCI information (here, only a first and second TRP are shown, however, it is clear from Nokia that the disclosure is not limited to use with two TRPs); p. 8, para. 2: The multiple layers transmitted from each TRP may correspond to a DMRS port group (i.e. first DCI corresponds to first TCI, second DCI corresponds to second DCI). When the same total number of Layers transmitted, more than one port grouping would need to be supported by the TCI states, where the TCI state indicates the QCL'ed port groups for two TRPs. For example, transmission of 6 layers would be possible with the port groupings (3,3) and (4,2) each corresponding to a different TCI state].
Regarding claim 14, Nokia teaches a user equipment (UE) for wireless communication, comprising: 
a memory; and one or more processors coupled to the memory, the memory and the one or more processors configured to: 
receive, via a first physical downlink control channel (PDCCH), a first downlink control information (DCI) communication for scheduling a first physical downlink shared channel (PDSCH) associated with a first transmit receive point (TRP) [Nokia p. 8, sec. 4.3: multi-PDCCH for multi-TRP transmissions wherein each PDCCH schedules its own PDSCH; see Fig. 5: TRP 1 sends PDCCH 1 scheduling PDSCH 1; p. 8, sec. 4.3: each separate PDSCH scheduled by separate DCI]; 
receive, via a second PDCCH, a second DCI communication for scheduling a second PDSCH associated with a second TRP [Nokia p. 8, sec. 4.3: multi-PDCCH for multi-TRP transmissions wherein each PDCCH schedules its own PDSCH; see Fig. 5:1TRP 2 sends PDCCH 2 scheduling PDSCH 2], 
wherein the first PDCCH and the second PDCCH are configured for multi-TRP scheduling [Nokia p. 8, sec. 4.3: multiple PDCCH based multi-TRP transmissions wherein independent resource allocation (i.e. scheduling) at TRP is possible].
However, Nokia does not explicitly disclose wherein the first DCI communication and the second DCI communication each indicate, in a transmission configuration indication (TCI) field, a quantity of TCI states.
[Vilaipornsawai ¶ 0118: when including the TCI states in the DCI, additional bits may be used in the DCI to accommodate the additional TCI state indications that are not present in existing DCI formats… An example of modifying the tci-PresentInDCI parameter may include indicating in the DCI a number of configured TCI states in the form [n0, n1, n2, n4], where n0, n1, n2, n4 indicate there are zero, one, two or four TCI states, respectively].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting multiple DCI associated with different TRPs for the scheduling of PDSCH as taught by Nokia with the method of using DCI to indicate the number of TCI states as taught by Vilaipornsawai.  The motivation to do so would be to provide an improved method of supporting multiple PDSCH repetitions received from multiple TRPs or multiple beams [Vilaipornsawai ¶ 0007].
However, Nokia in view of Vilaipornsawai does not explicitly disclose a memory; and one or more processors coupled to the memory, the memory and the one or more processors configured to: receive downlink communications based at least in part on the first DCI communication and the second DCI communication.
However, in a similar field of endeavor, Tsai teaches a memory; and one or more processors coupled to the memory, the memory and the one or more processors [Tsai ¶ 0028: Memory 131 stores program instructions and data 134 to control the operations of UE 103] configured to: 
receive downlink communications based at least in part on the first DCI communication and the second DCI communication [Tsai ¶ 0036, Fig, 5: UE 503 receives control information DCI #1 511 and data #1 512 from gNB 501 and receives DL DCI #2 521 and data #2 522 from gNB 502 and DCI is used to receive data from respective gNBs].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting multiple DCI associated with different TRPs for the scheduling of PDSCH as taught by Nokia with the method of receiving data from individual TRPs based on DCI associated with the respective TRPs as taught by Tsai.  The motivation to do so would be to provide coordination between TRPs of a network to achieve higher data rate and higher spectral efficiency gains [Tsai ¶ 0003].
Regarding claim 17, Nokia in view of Vilaipornsawai in view of Tsai teaches the UE of claim 14, wherein at least one of the first DCI communication and the second DCI [Nokia p. 9, para. 2: a NR-PDCCH transmitted from each TRP is used to schedule an NR-PDSCH from a different TRP] communication indicates one of a plurality of demodulation reference signal (DMRS) port groups corresponding to a plurality of TCI states [Nokia p. 8, para. 2: it is useful to allow different numbers of layers to be transmitted from the different TRPs in a multi-TRP transmission. The multiple layers transmitted from each TRP may correspond to a DMRS port group. When the same total number of Layers transmitted, more than one port grouping would need to be supported by the TCI states, where the TCI state indicates the QCL'ed port groups for two TRPs. For example, transmission of 6 layers would be possible with the port groupings (3,3) and (4,2) each corresponding to a different TCI state].
Regarding claim 18, Nokia in view of Vilaipornsawai in view of Tsai teaches the UE of claim 14, wherein the first DCI communication and the second DCI communication each indicate [Nokia p. 8, sec. 4.3: multi-PDCCH for multi-TRP transmissions wherein each PDCCH schedules its own PDSCH; see Fig. 5: TRP 1 sends PDCCH 1 scheduling PDSCH 1; p. 8, sec. 4.3: each separate PDSCH scheduled by separate DCI (i.e. a first TRP sends first DCI and second TRP sends second DCI]: 
a first demodulation reference signal (DMRS) port group associated with a first set of downlink transmission layers that is transmitted by the first TRP, and a second DMRS port group associated with second set of downlink transmission layers that is transmitted by the second TRP [Nokia p. 8, para. 2: The multiple layers transmitted from each TRP may correspond to a DMRS port group (i.e. first DCI corresponds to first TCI, second DCI corresponds to second DCI). When the same total number of Layers transmitted, more than one port grouping would need to be supported by the TCI states, where the TCI state indicates the QCL'ed port groups for two TRPs. For example, transmission of 6 layers would be possible with the port groupings (3,3) and (4,2) each corresponding to a different TCI state].
Regarding claim 19, Nokia in view of Vilaipornsawai in view of Tsai teaches the UE of claim 14, wherein the first DCI communication indicates: a first demodulation [Nokia p. 8, sec. 4.3: each TRP may send its own DCI with associated TCI information (here, only a first and second TRP are shown, however, it is clear from Nokia that the disclosure is not limited to use with two TRPs); p. 8, para. 2: The multiple layers transmitted from each TRP may correspond to a DMRS port group (i.e. first DCI corresponds to first TCI, second DCI corresponds to second DCI). When the same total number of Layers transmitted, more than one port grouping would need to be supported by the TCI states, where the TCI state indicates the QCL'ed port groups for two TRPs. For example, transmission of 6 layers would be possible with the port groupings (3,3) and (4,2) each corresponding to a different TCI state].
Regarding claim 21, Nokia teaches a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to: 
receive, via a first physical downlink control channel (PDCCH), a first downlink control information (DCI) communication for scheduling a first physical downlink shared channel (PDSCH) associated with a first transmit receive point (TRP) [Nokia p. 8, sec. 4.3: multi-PDCCH for multi-TRP transmissions wherein each PDCCH schedules its own PDSCH; see Fig. 5: TRP 1 sends PDCCH 1 scheduling PDSCH 1; p. 8, sec. 4.3: each separate PDSCH scheduled by separate DCI]; 
receive, via a second PDCCH, a second DCI communication for scheduling a second PDSCH associated with a second TRP [Nokia p. 8, sec. 4.3: multi-PDCCH for multi-TRP transmissions wherein each PDCCH schedules its own PDSCH; see Fig. 5:1TRP 2 sends PDCCH 2 scheduling PDSCH 2], 
wherein the first PDCCH and the second PDCCH are configured for multi-TRP scheduling [Nokia p. 8, sec. 4.3: multiple PDCCH based multi-TRP transmissions wherein independent resource allocation (i.e. scheduling) at TRP is possible].
However, Nokia does not explicitly disclose wherein the first DCI communication and the second DCI communication each indicate, in a transmission configuration indication (TCI) field, a quantity of TCI states.
However, in a similar field of endeavor, Vilaipornsawai teaches wherein the first DCI communication and the second DCI communication each indicate, in a transmission configuration indication (TCI) field, a quantity of TCI states [Vilaipornsawai ¶ 0118: when including the TCI states in the DCI, additional bits may be used in the DCI to accommodate the additional TCI state indications that are not present in existing DCI formats… An example of modifying the tci-PresentInDCI parameter may include indicating in the DCI a number of configured TCI states in the form [n0, n1, n2, n4], where n0, n1, n2, n4 indicate there are zero, one, two or four TCI states, respectively].
[Vilaipornsawai ¶ 0007].
However, Nokia in view of Vilaipornsawai does not explicitly disclose receiving downlink communications based at least in part on the first DCI communication and the second DCI communication.
However, in a similar field of endeavor, Tsai teaches receiving downlink communications based at least in part on the first DCI communication and the second DCI communication [Tsai ¶ 0036, Fig, 5: UE 503 receives control information DCI #1 511 and data #1 512 from gNB 501 and receives DL DCI #2 521 and data #2 522 from gNB 502 and DCI is used to receive data from respective gNBs].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting multiple DCI associated with different TRPs for the scheduling of PDSCH as taught by Nokia with the method of receiving data from individual TRPs based on DCI associated with the respective TRPs as taught by Tsai.  The motivation to do so would be to provide coordination between TRPs of a network to achieve higher data rate and higher spectral efficiency gains [Tsai ¶ 0003].
Regarding claim 24, Nokia in view of Vilaipornsawai in view of Tsai teaches the non-transitory computer-readable medium of claim 21, wherein at least one of the first DCI communication and the second DCI [Nokia p. 9, para. 2: a NR-PDCCH transmitted from each TRP is used to schedule an NR-PDSCH from a different TRP] communication indicates one of a plurality of demodulation reference signal (DMRS) port groups corresponding to a plurality of TCI states [Nokia p. 8, para. 2: it is useful to allow different numbers of layers to be transmitted from the different TRPs in a multi-TRP transmission. The multiple layers transmitted from each TRP may correspond to a DMRS port group. When the same total number of Layers transmitted, more than one port grouping would need to be supported by the TCI states, where the TCI state indicates the QCL'ed port groups for two TRPs. For example, transmission of 6 layers would be possible with the port groupings (3,3) and (4,2) each corresponding to a different TCI state].
Regarding claim 26, Nokia teaches an apparatus for wireless communication, comprising: 
means for receiving, via a first physical downlink control channel (PDCCH), a first downlink control information (DCI) communication for scheduling a first physical downlink shared channel (PDSCH) associated with a first transmit receive point (TRP) [Nokia p. 8, sec. 4.3: multi-PDCCH for multi-TRP transmissions wherein each PDCCH schedules its own PDSCH; see Fig. 5: TRP 1 sends PDCCH 1 scheduling PDSCH 1; p. 8, sec. 4.3: each separate PDSCH scheduled by separate DCI]; 
means for receiving, via a second PDCCH, a second DCI communication for scheduling a second PDSCH associated with a second TRP [Nokia p. 8, sec. 4.3: multi-PDCCH for multi-TRP transmissions wherein each PDCCH schedules its own PDSCH; see Fig. 5:1TRP 2 sends PDCCH 2 scheduling PDSCH 2], 
wherein the first PDCCH and the second PDCCH are configured for multi-TRP scheduling [Nokia p. 8, sec. 4.3: multiple PDCCH based multi-TRP transmissions wherein independent resource allocation (i.e. scheduling) at TRP is possible].
However, Nokia does not explicitly disclose wherein the first DCI communication and the second DCI communication each indicate, in a transmission configuration indication (TCI) field, a quantity of TCI states.
However, in a similar field of endeavor, Vilaipornsawai teaches wherein the first DCI communication and the second DCI communication each indicate, in a transmission configuration indication (TCI) field, a quantity of TCI states [Vilaipornsawai ¶ 0118: when including the TCI states in the DCI, additional bits may be used in the DCI to accommodate the additional TCI state indications that are not present in existing DCI formats… An example of modifying the tci-PresentInDCI parameter may include indicating in the DCI a number of configured TCI states in the form [n0, n1, n2, n4], where n0, n1, n2, n4 indicate there are zero, one, two or four TCI states, respectively].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting multiple DCI associated with different TRPs for the scheduling of PDSCH as taught by Nokia with the method of using DCI to indicate the number of TCI states as taught by Vilaipornsawai.  The motivation to do so would be to provide an improved method of [Vilaipornsawai ¶ 0007].
However, Nokia in view of Vilaipornsawai does not explicitly disclose means for receiving downlink communications based at least in part on the first DCI communication and the second DCI communication.
However, in a similar field of endeavor, Tsai teaches means for receiving downlink communications based at least in part on the first DCI communication and the second DCI communication [Tsai ¶ 0036, Fig, 5: UE 503 receives control information DCI #1 511 and data #1 512 from gNB 501 and receives DL DCI #2 521 and data #2 522 from gNB 502 and DCI is used to receive data from respective gNBs].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting multiple DCI associated with different TRPs for the scheduling of PDSCH as taught by Nokia with the method of receiving data from individual TRPs based on DCI associated with the respective TRPs as taught by Tsai.  The motivation to do so would be to provide coordination between TRPs of a network to achieve higher data rate and higher spectral efficiency gains [Tsai ¶ 0003].
Regarding claim 28, Nokia in view of Vilaipornsawai in view of Tsai teaches the apparatus of claim 26, wherein at least one of the first DCI communication and the second DCI [Nokia p. 9, para. 2: a NR-PDCCH transmitted from each TRP is used to schedule an NR-PDSCH from a different TRP] communication indicates one of a plurality of demodulation reference signal (DMRS) port groups corresponding to a [Nokia p. 8, para. 2: it is useful to allow different numbers of layers to be transmitted from the different TRPs in a multi-TRP transmission. The multiple layers transmitted from each TRP may correspond to a DMRS port group. When the same total number of Layers transmitted, more than one port grouping would need to be supported by the TCI states, where the TCI state indicates the QCL'ed port groups for two TRPs. For example, transmission of 6 layers would be possible with the port groupings (3,3) and (4,2) each corresponding to a different TCI state].
Regarding claim 29, Nokia in view of Vilaipornsawai in view of Tsai teaches the apparatus of claim 26, wherein the first DCI communication indicates: a first demodulation reference signal (DMRS) port group associated with a first set of downlink transmission layers that is transmitted by the first TRP, and a second DMRS port group associated with a second set of downlink transmission layers that is transmitted by the second TRP; and wherein the second DCI communication indicates: the second DMRS port group associated with the second set of downlink transmission layers that is transmitted by the second TRP, and a third DMRS port group associated with a third set of downlink transmission layers that is transmitted by a third TRP [Nokia p. 8, sec. 4.3: each TRP may send its own DCI with associated TCI information (here, only a first and second TRP are shown, however, it is clear from Nokia that the disclosure is not limited to use with two TRPs); p. 8, para. 2: The multiple layers transmitted from each TRP may correspond to a DMRS port group (i.e. first DCI corresponds to first TCI, second DCI corresponds to second DCI). When the same total number of Layers transmitted, more than one port grouping would need to be supported by the TCI states, where the TCI state indicates the QCL'ed port groups for two TRPs. For example, transmission of 6 layers would be possible with the port groupings (3,3) and (4,2) each corresponding to a different TCI state].
Regarding claim 31, Nokia in view of Vilaipornsawai in view of Tsai teaches the method of claim 1, wherein the multi-TRP scheduling is configured for mixing multiple multi-TRP scheduling modes [Nokia p. 6, Proposal 2: Multi-TRP/panel transmission shall be supported by both multiple PDCCH and single PDCCH design (i.e. two modes are supported)].
Regarding claim 32, Nokia in view of Vilaipornsawai in view of Tsai teaches the UE of claim 14, wherein the multi-TRP scheduling is configured for mixing multiple multi-TRP scheduling modes [Nokia p. 6, Proposal 2: Multi-TRP/panel transmission shall be supported by both multiple PDCCH and single PDCCH design (i.e. two modes are supported)].
Regarding claim 33, Nokia in view of Vilaipornsawai in view of Tsai teaches the non-transitory computer-readable medium of claim 21, wherein the multi-TRP scheduling is configured for mixing multiple multi-TRP scheduling modes [Nokia p. 6, Proposal 2: Multi-TRP/panel transmission shall be supported by both multiple PDCCH and single PDCCH design (i.e. two modes are supported)].

Claims 13, 20, 25, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Vilaipornsawai in view of Tsai in view of Guo et al. (US 2018/0343653) [“Guo”].
Regarding claim 13, Nokia in view of Vilaipornsawai in view of Tsai teaches the method of claim 1, however, does not explicitly disclose wherein receiving the second DCI communication comprises: simultaneously receiving, in a same slot, the second DCI communication with the first DCI communication.
However, in a similar field of endeavor, Guo teaches wherein receiving the second DCI communication comprises: simultaneously receiving, in a same slot, the second DCI communication with the first DCI communication [Guo ¶ 0155: first and second DCI transmitted in same slot for first and second PDSCH].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting multiple DCI associated with different TRPs for the scheduling of PDSCH as taught by Nokia with the method of indicating a first and second DCI in a same slot as taught by Guo.  The motivation to do so would be to provide an efficient and unified radio resource acquisition or tracking mechanism [Guo ¶ 0010].
Regarding claim 20, Nokia in view of Vilaipornsawai in view of Tsai teaches the UE of claim 14, however, does not explicitly disclose wherein the one or more processors, when receiving the second DCI communication, are to: simultaneously receive, in a same slot, the second DCI communication with the first DCI communication.
However, in a similar field of endeavor, Guo teaches wherein the one or more processors, when receiving the second DCI communication, are to: simultaneously receive, in a same slot, the second DCI communication with the first DCI [Guo ¶ 0155: first and second DCI transmitted in same slot for first and second PDSCH].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting multiple DCI associated with different TRPs for the scheduling of PDSCH as taught by Nokia with the method of indicating a first and second DCI in a same slot as taught by Guo.  The motivation to do so would be to provide an efficient and unified radio resource acquisition or tracking mechanism [Guo ¶ 0010].
Regarding claim 25, Nokia in view of Vilaipornsawai in view of Tsai teaches the non-transitory computer-readable medium of claim 21, however, does not explicitly disclose wherein the one or more instructions, that cause the one or more processors to receive the second DCI communication, cause the one or more processors to: simultaneously receive, in a same slot, the second DCI communication with the first DCI communication.
However, in a similar field of endeavor, Guo teaches wherein the one or more instructions, that cause the one or more processors to receive the second DCI communication, cause the one or more processors to: simultaneously receive, in a same slot, the second DCI communication with the first DCI communication [Guo ¶ 0155: first and second DCI transmitted in same slot for first and second PDSCH].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting multiple DCI associated with different TRPs for the scheduling of PDSCH as taught by Nokia with the method of indicating a first and second DCI in a same slot as taught by [Guo ¶ 0010].
Regarding claim 30, Nokia in view of Vilaipornsawai in view of Tsai teaches the apparatus of claim 26, however, does not explicitly disclose wherein the means for receiving the second DCI communication comprises: means for simultaneously receiving, in a same slot, the second DCI communication with the first DCI communication.
However, in a similar field of endeavor, Guo teaches wherein the means for receiving the second DCI communication comprises: means for simultaneously receiving, in a same slot, the second DCI communication with the first DCI communication [Guo ¶ 0155: first and second DCI transmitted in same slot for first and second PDSCH].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting multiple DCI associated with different TRPs for the scheduling of PDSCH as taught by Nokia with the method of indicating a first and second DCI in a same slot as taught by Guo.  The motivation to do so would be to provide an efficient and unified radio resource acquisition or tracking mechanism [Guo ¶ 0010].

Allowable Subject Matter
Claims 5, 10-12, 16, 23, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P COX/Primary Examiner, Art Unit 2474